 

Exhibit 10.9

 

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(January, 1998)

 

ADOPTION AGREEMENT

 

If the Corporation completing this document has any questions about the adoption
of the Plan, the provisions of the Plan, its representative should contact Bette
J. Albert, C.L.U. at the Virginia Bankers Association Benefits Corporation, 700
East Main Street, Suite 1411, Post Office Box 462, Richmond, Virginia 23219,
telephone number (804) 643-7469 during business hours.

 

Each Corporation named below hereby adopts the Plan through this Adoption
Agreement (the “Adoption Agreement”), to be effective as of the date(s)
specified below, and elects the following specifications and provides the
following information relating thereto:

 

In completing this Adoption Agreement, if additional space is required insert
additional sheets.

 

Adoption Agreement Contents

 

          Page


--------------------------------------------------------------------------------

Option 1    Corporation(s) Adopting Plan Named in Paragraph 1.9 of the Plan    1
Option 2    General Plan Information    2 Option 3    Status of Plan and
Effective Date(s)    2 Option 4    Definitions    3 Option 5    Time and Form of
Benefit Payments    4 Option 6    Participant Deemed Investment Direction    8

 

1. CORPORATION(S) ADOPTING PLAN NAMED IN PARAGRAPH 1.9 OF THE PLAN.

 

(a)    Name of Corporation:

         Virginia Financial Group, Inc.

  

(b)    Corporation’s telephone

         Number:

         (540) 825-4800

(c)    Address of Corporation:

         Post Office Box 71

         Culpeper, VA 22701-0071

  

(d)    Corporation’s EIN:

         54-1829288

    

(e)    Corporation’s Tax Year End:

         12/31

 

  (f) Name, Address and Identifying Information of Other Participating
Corporations Adopting the Plan: Second Bank & Trust, P. O. Box 71, Culpepper, VA
22701, EIN No. 54-0185835

Virginia Heartland Bank, P. O. Box 7267, Fredericksburg, VA 22404, EIN No.
54-1424384 Planters Bank and Trust Company of Virginia, P. O. Box 1309,
Staunton, VA 24402

 



--------------------------------------------------------------------------------

2. GENERAL PLAN INFORMATION.

 

  (a) Name of Plan: VBA Director’s Deferred Compensation Plan for Virginia
Financial Group, Inc.

 

  (b) Name, Address and EIN of Plan Administrator(s): [If other than Plan
Sponsor, appointment must be by resolution.]

 

3. STATUS OF PLAN AND EFFECTIVE DATE(S).

 

  (a) Effective Date of Plan: The Effective Date of the Plan is December 1,
1997.

 

  (b) Plan Status. The Adoption of the Plan through this Adoption Agreement is:

 

  ¨    (1)  Initial Establishment. The initial adoption and establishment of the
Plan,

 

  x   (2)  Restated Plan. An amendment and restatement of the Plan (a Restated
Plan).

 

   (A) Effective Date of this Restatement. The Effective Date of this
Restatement of the Plan is January 1, 2002.

 

   (B) Prior Plan. The Plan was last maintained under document dated October 9,
1997 and was known as the VBA Deferred Compensation Plan for Second Bank &
Trust.

 

   (C) Transitional or Special Provisions: [Enter any transitional or special
provisions relating to any Rollover Account and the Plan as restated.]

 

  (c) Adoption of Plan by Additional Corporations after Effective Date of Plan.
The Effective Date(s) of the Plan with respect to

 

[Enter name(s) of additional Corporations adopting Plan] is (are)

 

[Enter date(s) Plan is first effective as to additional Corporation(s).]

 

2



--------------------------------------------------------------------------------

4. DEFINITIONS.

 

(a)    Compensation

         Paragraph 1.8

   Compensation is used throughout the basic plan document for different
purposes. The
following specific rules apply.      (1)   General Definition. The Compensation
definition in paragraph 1.8 of the basic
plan document is modified as follows:          (A)   Retainer. Retainer is more
specifically defined to mean:          (B)   Fees. Fees is more specifically
defined to mean:      (2)   Specific Definitions. When used with respect to
Deferral Contributions under the
Plan, Compensation shall include:          ¨  

(A)   Retainer.

         ¨  

(B)   Fees.

         x  

(C)   Retainers and Fees.

(b)    Eligible Director

         Paragraph 1.16

   Eligible Director shall mean only the following:      x   (1)   All
Directors. Any individual serving as a Director of the Corporation.      ¨   (2)
  All Non-Employee Directors. Any individual serving as a Director of the
Corporation, except Directors who are also common law employees of the
Corporation.      ¨   (3)   Determination by Board. Any individual who is
designated as an Eligible Director by resolution of the ¨ Plan Sponsor’s ¨
Corporation’s Board of Directors. A copy of the resolution shall be attached to
and incorporated by reference into the Plan.

(c)    Plan Year

         Paragraph 1.20

   In the case of Restated Plan which prior to the Effective Date of this
Restatement was
maintained on the basis of a Plan Year beginning on a date other than January 1,
the
Plan Year shall begin     on,     and ending on     ,     with a short Plan Year
beginning
on    ,     and ending on December 31,     . Thereafter, the Plan Year shall be
the 12
month period beginning each January 1.

(d)    Valuation Date

         Paragraph 1.23

   The following date selected by the Corporation:      ¨   (1)   Quarterly. The
last day of each calendar quarter.      x   (2)   Semi-Annually. The last day of
June and the last day of December of each Plan Year.      ¨   (3)   Annually.
The last day of each Plan Year.

 

3



--------------------------------------------------------------------------------

(e)    Effective Date of Coverage Subparagraph 2.1

   The effective date of coverage for an Eligible Director shall be [Check one]:
     x    (1)   Quarterly. The first day of the calendar quarter following the
date the
individual became an Eligible Director.      ¨    (2)   Semi-Annually. The first
day of the Plan Year or the first day of the seventh
month of the Plan Year next following the date the individual became an
Eligible Director.      ¨    (3)   Annually. The first day of the Plan Year
following the date the individual
became an Eligible Director.

5.      TIME AND FORM OF BENEFIT PAYMENTS.

(a)    Benefit Commencement Date Defined Paragraphs 1.5, 3.3(a) and 6.1

   The term Benefit Commencement Date shall mean the first day of calendar
quarter
coinciding or next following:      ¨    (1)   Termination as Director. The
Participant’s termination as a Director of the
Corporation for whatever reason.      x    (2)   Selected By Participant. The
date selected by the Participant in accordance
with the following:               (A)   Participant’s Options. The Participant
may elect that his Benefit
Commencement Date be based on [Select options to be available to
Participants]:               ¨   (i)   His termination as a Director of the
Corporation.               x   (ii)   A date certain stated clearly in his
election form which shall be without regard to when his service as a Director of
the Corporation ends.               ¨   (iii)   The later of a date certain or
his termination as a Director of the Corporation.               ¨   (iv)   The
earlier of a date certain or his termination as a Director of the Corporation.  
            ¨   (v)   Describe other options to be available:

 

4



--------------------------------------------------------------------------------

              (B)   Timing of Participant Election. The Participant shall elect
his Benefit
Commencement Date at the following time:               ¨   (i)   At Time
Deferral Election is Made. The Participant’s election of the Benefit
Commencement Date shall be made at the time his first Deferred Contribution
Election is filed under the Plan.               x   (ii)   In Plan Year Prior to
Date Elected. The Participant’s election of the Benefit Commencement Date shall
be made no later than the earlier of (a) the end of the Plan Year prior to the
Benefit Commencement Date selected and (b) at least 90 days before the selected
date.

(b)    Form of Payment to Participant Paragraph 6.2(a)

   The form of benefit payments available to the Participant shall be determined
in
accordance with the following rules:      ¨    (1)   Selected By Corporation.
The Corporation selects the following form of
payment:           ¨   (A)   Lump Sum Payment. Deferral Benefits will be paid in
the form of a
lump sum payment.           ¨   (B)   Periodic Installments. Deferral Benefits
will be paid in the form of
periodic installment payments made:                   (i)   Frequency:          
        ¨  

(a)    Monthly.

                  ¨  

(b)    Quarterly.

                  ¨  

(c)    Semi-Annually.

                  ¨  

(d)    Annually.

                  (ii)   Duration. Over the following period:                  
¨  

(a)    Five (5) years.

                  ¨  

(b)    Ten (10) years.

                  ¨  

(c)    Fifteen (15) years.

                  ¨  

(d)    Twenty (20) years.

     x    (2)   Selected By Participant. The form of payment shall be selected
by the
Participant in accordance with the following.               (A)   Participant’s
Options. The Participant may elect from among the
following forms of payment [Select options to be available to
Participants]:

 

5



--------------------------------------------------------------------------------

          x   (i)   Lump Sum Payment. Deferral Benefits may be paid only in the
form of
a lump sum payment.           x   (ii)   Periodic Installments. Deferral
Benefits may be paid in the form of
periodic installment payments made:                   (a)   Frequency:          
        x  

(I)     Monthly.

                  ¨  

(II)   Quarterly.

                  x  

(III)  Semi-Annually.

                  x  

(IV) Annually.

                  (b)   Duration. Over the following period:                   x
 

(I)     Five (5) years.

                  x  

(II)   Ten (10) years,

                  x  

(III)  Fifteen (15) years.

                  ¨  

(IV) Twenty (20) years.

          (B)   Timing of Participant Election. The Participant shall elect his
form of
payment at the following time:           ¨   (i)   At Time Deferral Election is
Made. The Participant’s election of the
form of payment shall be made at the time his first Deferred
Contribution Election is filed under the Plan.           x   (ii)   In Plan Year
Prior to Date Elected. The Participant’s election of the
form of payment shall be made no later than the earlier of (a) the end of
the Plan Year prior to the Benefit Commencement Date selected and (b)
at least 90 days before the selected date.

(c)    Form of Payment to Beneficiary Paragraph 6.2(b)

   The form of benefit payments available to the Beneficiary shall be determined
in
accordance with the following rules:      ¨    (1)   Selected By Corporation.
The Corporation selects the following form of
payment:           ¨   (A)   Lump Sum Payment. Deferral Benefits will be paid in
the form of a
lump sum payment.           ¨   (B)   Periodic Installments. Deferral Benefits
will be paid in the form of
periodic installment payments made:                   (i)   Frequency:          
        ¨  

(a)    Monthly.

 

 

6



--------------------------------------------------------------------------------

         ¨   (b)   Quarterly.          ¨   (c)   Semi-Annually.          ¨   (d)
  Annually.          (ii)   Duration. Over the following period:          ¨  
(a)   Five (5) years.          ¨   (b)   Ten (10) years.          ¨   (c)  
Fifteen (15) years.          ¨   (d)   Twenty (20) years. x    (2)    Selected
By Participant. The form of payment shall be selected by the Participant in
accordance with the following:      (A)   Participant’s Options. The Participant
may elect from among the following forms
of payment [Select options to be available to Participant]:      x   (i)   Lump
Sum Payment. Deferral Benefits may be paid only in the form of a
lump sum payment.      x   (ii)   Periodic Installments. Deferral Benefits may
be paid in the form of periodic
installment payments made:                  (a)   Frequency:                  x
 

(I)     Monthly.

                 ¨  

(II)   Quarterly.

                 x  

(III)  Semi-Annually.

                 x  

(IV) Annually.

                 (b)   Duration. Over the following period;                  x  

(I)     Five (5) years.

                 x  

(II)   Ten (10) years.

                 x  

(III)  Fifteen (15) years.

                 ¨  

(IV) Twenty (20) years.

     (B)   Timing of Participant Election. The Participant shall elect the
Beneficiary’s form
of payment at the time his first at any time prior to his death.

 

7



--------------------------------------------------------------------------------

6.      PARTICIPANT DEEMED INVESTMENT DIRECTION

         Paragraph 3.6

(a)    Availability Generally

   A Participant [Check one]:           ¨    (1)   Not Permitted. May not make
deemed investment directions.           x    (2)   Permitted. May make deemed
investment directors for his Deferral
Accounts.

(b)    Frequency and Effective Date of Investment Directions

   Participants may make their deemed investment directions as [Check one if
Option
6(a)(2) is selected]:           ¨    (1)   Quarterly. Quarterly effective as of
the first day of each quarter of the Plan
Year,           x    (2)   Semi-Annually. Semi-annually effective as of the
first day of each Plan
Year,           ¨    (3)   Annually. Annually effective as of the first day of
each Plan Year,           and (if any of the above options are selected) at such
other date(s) as the
Administrator may from time to time authorize.                     

 

IN WITNESS WHEREOF, each Corporation, by its duly authorized representatives,
has executed this instrument this 11th day of April, 2003

 

Virginia Financial Group, Inc. By   LOGO [g71930image0001.jpg]

Its

 

Director of Human Resources

 

[SEAL] ATTEST:  

Its

   

 

By    

Its

   

 

[SEAL] ATTEST:

LOGO [g71930image0002.jpg]

Its

 

EVP & CEO

 

8